EXHIBIT 99.1 Release:ImmediateNovember 29, 2011 CANADIAN PACIFIC ANNOUNCES THE RESULTS OF ITS CANADIAN DEBT OFFERING CALGARY – Canadian Pacific Railway Limited (TSX:CP)(NYSE:CP) announced that its wholly-owned subsidiary, Canadian Pacific Railway Company, is issuing: ● CDN $125 million of 5.10% Notes due January 14, 2022 The transaction is expected to close on December 2, 2011. The offering is being made in Canada under the base shelf prospectus dated June 29, 2011 which allows for offerings of up to CDN $1.5 billion of medium term notes. The net proceeds from this offering will be used for a voluntary prepayment in 2011 to CP’s Canadian defined benefit pension plans. About Canadian Pacific Canadian Pacific (TSX:CP)(NYSE:CP) operates a North American transcontinental railway providing freight transportation services, logistics solutions and supply chain expertise. Incorporating best-in-class technology and environmental practices, CP is re-defining itself as a modern 21st century transportation company built on safety, service reliability and operational efficiency. Visit cpr.ca and see how Canadian Pacific is Driving the Digital Railway. Contacts: Media Investor Relations Nicole Sasaki
